Citation Nr: 1533533	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-04 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to an initial compensable evaluation for diabetic dermopathy. 

5.  Entitlement to an initial compensable evaluation for diabetic retinopathy with macular degeneration.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from August 1964, to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision.  

In October 2012, the Veteran testified at a Board videoconference) before the undersigned Veterans Law Judge (VLJ).  A transcript on file reflects that the Veteran withdrew appeals for several issues, as described in a January 2013 Board remand.  Also at the videoconference the Veteran's service representative suggested that the Veteran might have a claim for special monthly compensation (SMC) for loss of use of his feet due to his service-connected bilateral diabetic peripheral neuropathy.  However, after further discussion the service representative indicated that no such claim was being made.  See pages 14-16.  

In January 2013 the Board remanded the case for additional development.  At that time it was noted that a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) had not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Since then, such a claim has still not been set forth by the Veteran or his representative.  

A review of the Virtual VA and Veterans Benefits Management System, VA's paperless claims processing systems, does not reveal any additional documents pertinent to the present appeal except as stated herein.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is controlled with oral medication and diet; but regulation of activities is not required.  

2.  The Veteran's diabetic peripheral neuropathy of the right lower extremity is manifested by sensory complaints and findings and while there is no clinically confirmed motor impairment or evidence of trophic changes, he has a complete loss of deep tendon reflexes at the right knee and right ankle; resulting in no more than moderate peripheral neuropathy.  

3.  The Veteran's diabetic peripheral neuropathy of the left lower extremity is manifested by sensory complaints and findings and while there is no clinically confirmed motor impairment or evidence of trophic changes, he has a complete loss of deep tendon reflexes at the left knee and left ankle; resulting in no more than moderate peripheral neuropathy.  

4.  The diabetic dermopathy does not cause any disfigurement of the head, face or neck; has not resulted in any scarring; has not necessitated systemic therapy; and does not result in involvement of the exposed bodily surface or the whole body surface of at least 5 percent.  

5.  The diabetic retinopathy with macular degeneration is not manifested by incapacitating episodes; testing of the Veteran's visual fields cannot be accurately performed; and that any current decrease in central visual acuity is not due to diabetic retinopathy with macular degeneration.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.119, Diagnostic Code 7913 (2014). 

2.  The criteria for an initial evaluation of no greater than 20 percent for peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8621 (2014).  

3.  The criteria for an initial evaluation of no greater than 20 percent for peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8621 (2014).  

4.  The criteria for an initial compensable evaluation for diabetic dermopathy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7806 (2014).  

5.  The criteria for an initial compensable evaluation for diabetic retinopathy with macular degeneration are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.75, 4.76, 4.76a, 4.77, Diagnostic Code 6006 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), requires VA to notify claimants of what is needed to substantiate a claim.  In a claim for increase, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the Veteran was provide the appropriate notice as to his claim for a higher rating for service-connected diabetes mellitus, type II, by RO letter in December 2006 and July 2008.  

With respect to the claims involving peripheral neuropathy of the lower extremities, diabetic dermopathy, and diabetic retinopathy and macular degeneration, these appeals arise from the Veteran's disagreement with the initial disability rating upon the April 2007 grant of service connection for these conditions.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The file contains the Veteran's service treatment records (STRs) and copious VA medical records.  The Veteran presented testimony at a Board videoconference held in October 2012, and the record contains contentions and arguments presented by the Veteran and his representative. 

The case was remanded in 2013 to obtain VA treatment records as well as private medical records.  Rather than execute the releases for obtaining all relevant private clinical records, as requested by RO letter in January 2013, instead the Veteran choose to obtain and submit a duplicate of an April 2011 statement from Dr. M.T., as well as a May 2011 statement from Dr. J. P., an August 2011 statement from Dr. L. W., and a January 2013 statement from Dr. B.  He also submitted copies of VA outpatient treatment (VAOPT) records.  Additionally, at the October 2012 videoconference, and in the Board remand, it was requested that the Veteran's VA outpatient treatment (VAOPT) records be obtained.  Page 20.  His electronic VAOPT (CAPRI) records are now a part of his paperless claim file.  

The Veteran has been afforded multiple VA medical examination assessing his diabetes, diabetic peripheral neuropathy of each lower extremity, skin, and eyes, including following and pursuant to the January 2013 Board remand.  The Board may assume the competence of VA examiners and the adequacy of a VA examination unless either is challenged.  Here, the adequacy of the examinations and the findings they yielded not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  The Board finds that the examinations are adequate because the examiners discussed the medical history, described the disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, there has been full compliance with the Board's remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

38 C.F.R. § 3.103(c)(2) requires that a presiding Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case the 2012 videoconference focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require pre-adjudication of claims.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

Accordingly, the Board finds that VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) - (e); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development having been accomplished, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background

VAOPT records show that in September 2003 the Veteran denied having visual changes.  In October 2005 it was reported that he did not have retinopathy but there were pigmentary changes in the macula with a small scar in each eye which it was felt was not likely significant.  His optic discs and macula were otherwise within normal limits.  Records in 2006 and 2007 reflect that he was treated for an abscess on his back, including incision and drainage in September 2006.  However, in November 2006 it was noted that this abscess had been acquired traumatically when a splinter penetrated his skin while he was carrying plywood.  

On official examination in January 2007 for diabetes it was reported that the Veteran had had diabetic ketoacidosis and had been hospitalized an average of 1 time per year, including 1 time in the past year.  He did not have problems with hypoglycemia.  He saw a physician an average of 8 times yearly for his diabetes.  Due to diabetes, he had progressive loss of generalized strength, as well as tingling and numbness of the fingertips, feet, and legs.  He had abnormal sensations in his feet and legs.  He took medication, Metformin twice daily, and Glipizide twice daily.  He complained of diabetes affecting his eyes for the last 8 years and causing blurred vision, a burning sensation, and excessive tearing.  He had had laser treatment of his retina, and also applied eye drops.  He also reported that diabetes had affected his skin for the last 3 years, causing dry and itchy skin, and which was treated with topical moisturizers.  He did not feel persistent coldness in his extremities.  From these complications he had function impairment of reduced endurance for strenuous physical activities.  

On physical examination the Veteran had early mild retinopathy of each eye.  As to his skin, on the distal two-thirds of both lower extremities he had atrophic skin changes consisting of thin skin, with hyperpigmentation of less than 6 square inches and abnormal texture of more than 6 square inches.  There was no ulceration, exfoliation, tissue loss, induration, inflexibility, hypopigmentation or limitation of motion of any affected joint.  The skin involvement was zero (0) percent of the exposed bodily area.  The coverage of the whole body was 5 percent.  Peripheral pulses in both lower extremities were 2+.  There was bilateral sural and superficial peroneal nerve involvement in each lower extremity indicating neuritis.  There was abnormality sensory dysfunction with reduced sensation in the bilateral distal two-thirds of both lower extremities in a stocking distribution.  Motor function in the lower extremities was within normal limits.  Knee jerks were 1+, bilaterally, and both ankle jerks were absent.  

The diagnoses were diabetes and mild early bilateral retinopathy.  A diagnosis of the skin problem could not be made but the atrophic changes of the lower extremities were likely a diabetic complication, as was the polyneuropathy of each lower extremity.  Further, activity restriction due to diabetes was the avoidance of strenuous activity to prevent hypoglycemic reactions.  

On official ophthalmology examination in February 2007 it was noted that the Veteran had been diagnosed as having diabetes 4 years earlier.  Currently he complained of poor vision in both eyes.  He had a past ocular history of amblyopia in the left eye since childhood.  On ophthalmic examination his uncorrected distant visual acuity was 20/70 in the right eye, correctable to 20/40 minus, and 20/200 in the left eye, correctable to 20/70 minus.  Reading vision, without correction, was 20/50 minus in the right eye, correctable to 20/30, and 20/200 in the left eye, correctable to 20/70.  Funduscopic examination revealed normal optic nerves, retinal vessels, and retinal periphery in both eyes.  In the right eye there were dry pigmentary changes and in the left eye there were prominent pigmentary changes in the macula.  

Visual field testing of the right eye revealed dimensions of: superiorly 15 degrees, nasally 40 degrees, inferiorly 46 degrees, and temporally 65 degrees.  Dimensions in the left eye were: superiorly 34 degrees, nasally 44 degrees, inferiorly 46 degrees, and temporally 55 degrees.  The diagnoses were bilateral macular degeneration and left blepharoptosis (inflammation of the eyelids).  

The examiner commented that the Veteran had a history of diabetes and, since childhood, a lazy left eye.  On examination he had decreased vision in the left eye greater than in the right eye.  Fundus examination revealed prominent macular pigmentary changes.  He had macular degeneration which was more likely than not related to diabetes.  An addendum reflects that the examiner opined that the left blepharoptosis was not as likely as not related to diabetes.  

On official examination in July 2007 it was noted that the Veteran continued to work as a mechanic and had ultimately owned his own auto-shop but currently leased it to another person; however, he continued to maintain the property.  He reported that he had developed an abscess in his back in September 2006 which was a sharp pain as if he had a sliver of a foreign object.  After his wife tried to remove it, the area became abscessed and he was hospitalized for incision and drainage, with the open wound taking about a year to close.  He reported that the residual scar still occasionally itched.  He denied any other skin disease except "sunspots" on his right forearm, which seemed to increase when exposed to the sun and would occasionally become "itchy and dry."  

On physical examination there was no apparent ataxia and the Veteran did not need an ambulatory device to walk.  There were no signs of malaise.  There was an occasional irregular area of deep pigmentation over the right forearm consistent with "sunspots."  There was a surgical scar of the upper left mid-back in the left infrascapular area which measured 10 cms. long and 1 cm. wide.  This scar was depressed and nontender, with disfigurement being present.  There was no ulceration, adherence, instability, inflammation, edema, tissue loss or keloid formation.  The scar was hypopigmented over 6 square inches.  There was no hyperpigmentation.  There was abnormal texture over 6 square inches.  As to the Veteran's lower extremities, there was no cyanosis, clubbing, edema, or stasis dermatitis.  There were mild venous varicosities in the left lower extremity in the greater saphenous system.  Peripheral pulses were 2+ in the lower extremities.  The pertinent diagnosis was a skin abscess on the left upper back, resolved with a residual scar.  

In an April 2011 statement Dr. M. T. reported that the Veteran presented for a second opinion for evaluation of "AMD" (age-related macular degeneration) and glaucoma of both eyes.  He complained of distortion as well as straight lines appearing wavy, which was greater in the right eye than the left eye.  He also complained of seeing little dots, especially at night.  He admitted that his blood sugars were sometimes out of control when he did not take his medication.  An examination revealed changes of the "RPE" (retinal pigment epithelium) in each eye.  The impressions were age-related macular degeneration, atrophic/dry eyes; posterior vitreous detachment of both eyes, and nuclear sclerosis of both eyes.  It was noted that he had dry "AMD" of both eyes and was at "a high risk to [develop] wet AMD" given the high "RPE" changes.  

Dr. J. P. reported in a May 2011 statement that the Veteran had a diagnosis of suspected glaucoma, age-related macular degeneration - dry; and diabetes mellitus.  

At the October 2012 videoconference, as to his peripheral neuropathy of the lower extremities, the Veteran testified that when driving his legs would go to sleep and become numb.  When walking he had to stop frequently due to fatigue in his legs, for example walking from a parking lot to a store.  Page 5 of the transcript.  Although his legs at times had weakened, they had never actually given way and he had never fallen due to this.  Page 6.  When sitting his legs would go to sleep and become numb.  However, he had never been unable to feel excessive heat.  He sometimes massaged his calves to relieve pain.  Page 7.  Exercising on a stationary bike helped bring down his sugar level.  Page 8.  The Veteran testified that his left leg was shorter than his right leg, although he was unsure of how this had happened.  Page 10.  He had more of a tingling sensation, after having numbness, in his legs than a burning sensation.  His pain was mostly in his calves.  Page 11.  

The Veteran also testified that every three months his podiatrist would give him stretch stocking to help promote circulation in his legs and which held his varicose veins.  However, he also testified that he had been given the stretch stocking for his peripheral neuropathy.  Page 13.  He was also given a shoe insert due to left leg shortening.  This helped him to maintain his balance.  Page 14.  The presiding VLJ noted that the Veteran stood at the hearing, lifted his foot up and put it on a chair and then pulled up his pants legs and displayed his stretch stocking, and also displayed his shoe insert, before sitting back down.  Page 15.  

As to his eyes, the Veteran testified that his VA doctor had reported that he was unable to take a test of his field of vision because he was on the borderline for having glaucoma and the lights used during such testing were too bright for the Veteran to withstand, i.e., light sensitivity.  Page 18.  His vision was now so bad that he could not pass a driver's test but was still able to get a driver's license by submitting a statement from his ophthalmologist.  Pages 18 - 19.  Also, he would be submitting private clinical records relating to his eyes.  Page 19.  The service representative read into the record an August 8, 2012, statement by Dr. L. Wedemeyer which indicated that the Veterans vision was 20\50 in the right eye and 20\40 in the left eye.  Best corrected vision with glasses was unknown as he had not had a recent refraction test.  It was not possible to determine if he had peripheral vision because he was unable to perform a visual field test.  He had macular degeneration which might be impacting his central vision.  He had "ocular hypertension but normal looking optic nerves.  This might be impacting his peripheral vision but probably not."  Page 23.  

Regarding diabetic dermopathy, the Veteran testified that when exposed to the sun he developed a rash on his chest.  When asked by the presiding VLJ about any relationship that his diabetes made his skin sensitive to sun exposure the Veteran stated that he was "service-connected for sun . . ." and stated that "it's an effect from diabetes."  Page 26.  Upon questioning by his representative as to whether he was stating that his skin condition came about due to in-service herbicide exposure, he stated "... most definitely.  Most definitely."  Page 28.  The service representative stated that "since you're service-connected for based on your herbicide exposure, you're simply saying it's in different areas."  To which the Veteran agreed, stating he had involvement of his chest and right temple.  He stated that his VA dermatologist had rendered a diagnosis of nummular eczema.  Page 28.  He testified that he had something like boils on his right temple, some of which had been excised but at least one was on his face and excision might leave a scar.  He had been given topical medication for this.  Page 29.  

The Veteran testified that his wife had removed a sliver of wood which had pierced his back but he had developed an infection which had spread across his back, for which he had sought VA treatment and had been hospitalized for 12 days.  Page 30.  He now had a big scar on his back as a result of having to remove infected skin on his back.  Then, about 3 months later he got another splinter in his back in the same general location, but about 2 inches away from the first, and for which he again went to VA at which time puss was expressed.  He was told that what was causing his infections was his liver.  Pages 31 and 32.  He had been told that this [apparently a reference to his liver] was related to his herbicide exposure.  On his chest he did not get infections with pus but occasional bumps, like boils.  Page 33.  He also sometimes got things like little pimples on his nose which would increase in size and for which he sought dermatological treatment.  He had been going to a dermatologist for such treatment for the past 8 to 10 years.  Page 34.  

With respect to his diabetes, the Veteran testified that his activities were now restricted due to his age but he was on a restricted diet.  He took hypoglycemic medication, i.e., pills, but no injections of insulin.  He did not believe that his physicians had ever instructed him to limit his activities.  

Dr. L. W. reported in August 2011 that the Veteran's current correctable vision was 20\40 in each eye.  His last refraction, i.e., measurement for glasses, was in July 2010.  He was a glaucoma suspect but his peripheral vision tests were so unreliable that it was impossible to provide any accurate information about his peripheral vision.  His intraocular pressure, untreated, was moderately high.  According to ocular coherence tomography (OCT) but not according to stereo disc photos, his optic nerves appeared mildly abnormal.  This indicated that he might have abnormal peripheral vision, but this could not be documented.  He had dry macular degeneration that might be causing his mildly reduced central vision.  

The Veteran submitted copies of VAOPT records which reflect, in part, that in October 201 it was suspected that he had glaucoma, especially in the left eye.  In May 2012 it was reported that visual field testing could not be conducted.  

Dr. B. reported in January 2013 that the Veteran had been followed since September 2012 for (a) diabetes on oral medication, (2) hyperuricemia/gout arthritis, (3) dyslipidemia, (4) erectile dysfunction, (5) a brief episode of kidney failure in December 2012 which had resolved spontaneously, and (6) benign prostatic hypertrophy.  He was followed by podiatry for diabetic neuropathy and by ophthalmology for dry AMD.  Dr. B saw the Veteran every 3 to 4 months.  Most of the Veteran's pain was related to his gout during an acute attack.  He had not had any recent private or VA hospitalizations.  His glucose level was fairly well controlled with medication.  

On VA examination in January 2013 to evaluate the Veteran's diabetes, it was noted that he had been given oral hypoglycemic agents.  He did not require regulation of activities as part of his medical management of diabetes.  It was noted that for VA purposes, regulation of activities could be defined as avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.  He received diabetic care less than twice a month.  He had not had any hospitalizations for episodes of ketoacidosis or hypoglycemia in the past 12 months.  He had not had any progressive unintentional weight loss due to diabetes.  It was noted that for VA purposes, "baseline weight" meant an average weight for the two year period preceding the onset of diabetes.  He had not had a progressive loss of strength due to diabetes.  He did have diabetic complications of peripheral neuropathy, retinopathy, and erectile dysfunction.  It was reported that his diabetes and its' complications did not impact his ability to work.  The examiner stated that the Veteran did not have a need for limitation of activity.  His diabetes associated disorders were stable, with some progression of neuropathy based on his history.  

On VA examination relative to the Veteran's diabetic peripheral neuropathy in 2013, the Veteran reported that this had developed in the year, or the year, following the onset of his diabetes.  He reported initially felling tingling in his feet.  He had a progressive worsening of his symptoms over the years.  He had noted that at times when driving his left leg would go to sleep and he had to pull over and stomp with that leg for a return of feeling.  In addition to tingling in his feet, he had numbness.  He had no history of sores of his feet.  He had taken Gabapentin for his symptoms and had noted some improvement.  He had not fallen but sometimes felt unstable on his feet.  Also, at times, his legs felt weak almost as if they might give out.  

It was reported that he did not have constant pain, even excruciating at times, or even intermittent pain, in either leg.  He had moderate paresthesias and/or dysesthesias in each leg.  He had mild numbness in each leg.  He had normal strength, at 5/5, on knee extension, ankle plantar flexion, and ankle dorsiflexion.  There was no muscle atrophy.  Deep tendon reflexes (DTRs) were absent at each knee and each ankle.  He had decreased sensation in both upper anterior thighs (L2), both thighs and knees (L3-4), both lower legs and ankles (L4-5-S1), and both feet and the toes (L5).  He had no trophic changes.  His gait was normal.  He did not use any assistive device as a normal mode of locomotion.  Also, there was no functional impairment of either extremity such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  The examiner reported that the diabetic peripheral neuropathy of the lower extremities did not impact the Veteran's ability to work.  

The examiner further commented that the Veteran reported having no changes in his symptoms of diabetic peripheral neuropathy of the lower extremities over the years, although he had some trouble with numbness which did seem to suggest some worsening because this symptom was fairly recent.  The current examination found decreased sensation in both lower extremities from the thighs down.  Knee and ankle DTRs could not be elicited and this did not seem to be due to any lack of cooperation by the Veteran.  The Veteran complained of lower extremity weakness but his strength was normal on examination.  The examiner explained that this complaint might be more related to "balance effects" due to neuropathy.  The Veteran currently had no significant disability related to his neuropathy except his reported gait instability; however, no gait instability was found on the current examination.  Also, while the Veteran complained of pain, the examiner noted that this was not found to be functionally disabling.  Of note, the Veteran had a history of chronic low back pain.  Given his bladder incontinence and absent knee and ankle DTRs, he was encouraged to see his private physician to make sure that he did not have any undiagnosed lumbar spine disease contributing to his symptoms.  The diagnosis was diabetic peripheral neuropathy.  

On VA dermatology examination in 2013 it was reported that the Veteran a diagnosed skin condition of dermatitis or eczema.  He was service-connected for diabetic dermopathy, the onset of which was in 2007.  The Veteran related having had a rash for the last 5 to 6 years.  The rash looked like sunburn and was pruritic.  He had been treated by VA but was not sure of the diagnosis.  He thought it was related to his working in Vietnam with exposure to dust and mud.  He reported that the rash was constant and had not resolved despite being prescribed medications.  There had been no change in the rash since it first appeared.  It was usually over his chest and sometimes over his upper arms.  The rash improved in warm weather.  

The examiner found that the rash did not cause any scarring or disfigurement of the Veteran's face, head, or neck.  He had no benign or malignant skin neoplasms.  He had no systemic manifestations.  He had used a corticosteroid, Hydrocortisone cream, and antihistamine, Loratadine, for dermatitis either constantly or near constantly for the past 12 months; but no other treatment modalities.  He had not had any debilitating or even non-debilitating episodes in the past 12 months.  The approximate total body area involved was less than 5 percent.  The approximate total exposed area of involvement was also less than 5 percent.  The examiner reported that the skin condition did not impact the Veteran's ability to work.  

The examiner further stated that the Veteran had scattered erythematous papules over the anterior chest and upper left anterior arm over the shoulder.  There was telangiectasia and blanching erythema of the skin of the upper chest with fairly sharp demarcation around the neckline.  There was no eruption of the lower extremities or lower trunk.  There was a large scar on the left side of the back, in the scapular area, which was non-tender and well healed and without erythema.  The examiner commented that the Veteran had had biopsies done on several of his multiple visits for dermatological treatment.  The last biopsy had found chronic contact dermatitis and the dermatologist had suggested that the Veteran's rash was due to photosensitivity related to diabetic medications.  There was no change in symptoms since it first started, according to the Veteran.  He had noted some improvement in the warmer months but, for the most part, the rash was persistent year round.  He had mild symptomatology which was relieved with Loratadine and hydrocortisone cream.  The examiner stated that residual abscess scar of the back was without recurrence of the abscess and there was no skin breakdown or instability of the scar.  The diagnosis was stable diabetic dermopathy.  

On VA ophthalmology examination in February 2013 it was reported that the Veteran's diagnoses were dry macular degeneration, ocular hypertension, and nuclear sclerotic cataract.  As to the Veteran's medical history it was reported that he had diabetes without retinopathy on all ophthalmologic examinations since 2005.  There was ocular hypertension without definitive evidence of glaucoma but (as a preventive measure) he was on pressure-lowering eye drops.  

On examination the Veteran's uncorrected distant visual acuity was 20\70 in the right eye correctable to 20\50, and 20\50 in the left eye correctable to 20\50.  Uncorrected near visual acuity was 20\50 in the right eye correctable to 20\50, and 20\50 in the left eye correctable to 20\50.  

The examiner stated that the Veteran did not have a difference equal to two or more lines on the Snellen test chart or its equivalent between distant and near corrected vision, with the near vision being worse.  The Veteran's pupils were round and reactive to light.  There was no afferent pupillary defect.  He did not have a corneal defect causing astigmatism.  He did not have diplopia.  Intraocular pressure was 12 in the right eye and 10 in the left eye.  His conjunctiva, sclera, corneas, anterior chambers, and irises were normal.  As to his lenses, he had nuclear sclerosis.  As to the fundus of the eyes, he had dry age-related macular degeneration in each eye and the sub-type was "geographic atrophy."  

The examiner reported that on visual field testing the Veteran had a visual field defect.  He had a contraction but no loss of a visual field.  He did not have a scotoma.  He did not have legal blindness (a visual field diameter of 20 degrees or less in the better eye, even if the corrected visual acuity was 20\20) based on visual field loss.  As to retinal conditions, the Veteran had maculopathy.  He had centrally located retinal scars, atrophy or irregularities that resulted in irregular, duplicated, enlarged or diminished imaging in each eye.  This caused a decrease in visual acuity or other visual impairment.  He had not had any incapacitating episodes attributable to any eye condition in the past 12 months.  

The examiner stated that the Veteran's eye condition impacted his ability to work.  His current level of best-corrected acuity was 20\50 at distance in both eyes, and "RS 50 (near Snellen 20\50 equivalent at near)" which was not as clear or legible as customary newsprint or type.  Further, the examiner reported that the Veteran had ocular hypertension without discernible or definitive signs of glaucoma but on pressure-lowering therapy with good intraocular pressure control.  Also, the examiner specifically stated that there was "NO" evidence of diabetic retinopathy on all examination findings dating back to 2005 and no evidence was found on the current examination.  

The examiner reported that the current examination revealed symmetrically constricted peripheral visual fields with both automated Humphrey field testing and with Goldmann bowl projection perimetry.  This state of visual field measurements dated from 2005 but could not be attributed definitively to diabetes mellitus and to make such a connection "would be purely speculative at this point."  The examiner stated that the age-related macular degeneration, specifically "geographic atrophy of the retinal pigment epithelium" of both eyes, with best corrected vision reduced to 20\50 in each eye on the current examination, could not be "definitively attributed to diabetes mellitus, and to make a connection of any kind would be purely speculative."  


General Rating Principles

Disability evaluations are determined by the application of the V A's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2009).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Diabetes Mellitus, Type II

Diabetes mellitus is currently rated 20 percent disabling under 38 C.F.R. § 4.119, DC 7913.  The 20 percent evaluation encompasses requiring insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  The criteria for 40 percent under DC 7913 are insulin dependence, restricted diet, and regulation of activities.  The criteria for 60 percent are that the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Note (1) to DC 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Note 2 provides that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

The conclusion of the official examiner in January 2007 was that the Veteran should avoid strenuous activity to prevent hypoglycemic reactions.  Contrasted against this is the preponderance of the evidence which shows that the Veteran has never been required to take insulin or required to regulate his activities.  Thus, although the Veteran's testimony seems to suggest that he has somewhat limited his activities to due to the aging process, he also testified that he had never actually been instructed by a physician to limit his physical activities.  Moreover, the avoidance of strenuous occupational and recreational activities has not been established by preponderance of the medical evidence, as no health-care provider has specifically instructed the Veteran to avoid strenuous occupational and recreational activities.  In fact, the January 2013 examiner observed that the Veteran had not had a progressive loss of strength, as the Veteran's testimony suggests.  That examination specifically stated that there was no need for limitation of the Veteran's activities.  While the 2007 examination indicated that the Veteran had been hospitalized for his diabetes, this is not confirmed by the evidence of record which indicates that he has never required actual hospitalization.  The Board has considered the contention and evidence that the Veteran's blood sugar levels have fluctuated and his testimony as to his use of oral medication, as well as the effect of his diabetes on his activities of daily living.  Nevertheless, the criteria for a rating in excess of 20 percent for diabetes have not been met.  

In this case, for the reasons shown and explained, the preponderance of the evidence is against the claim for a rating in excess of 20 percent for diabetes and, so, there is doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Right Lower Extremity Peripheral Neuropathy

The evidence shows that the diabetic peripheral neuritis which affects the sural and superficial peroneal nerve in each lower extremity.  The sural nerve is a communicating branch of the common peroneal nerve.  Each lower extremity is assigned a 10 percent rating for mild neuritis of the external popliteal (common peroneal or sural) under 38 C.F.R. § 4.124a, DC 8621.  

Peripheral nerves ratings are for unilateral involvement; when bilateral, they are separately rating and then combined, with application of the bilateral factor.  38 C.F.R. §§ 4.25, 4.26, 4.123, 4.124, 4.124a.  Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2014).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.  In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115 as thin skin, absence of hair, dystrophic nails).  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes the maximum rating is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity characterized usually by a dull and intermittent pain, can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

External popliteal (common peroneal or sural) neurological manifestations are rated under Diagnostic Code 8521, 8621, or 8721 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 30 percent when severe.  A 40 percent rating is warranted for complete paralysis (with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of the toes lost; abduction weakened; anesthesia covers the entire dorsum of the foot and toes).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8621, 8721 (for external popliteal (common peroneal) neuritis and neuralgia). 

Musculataneous (superficial peroneal) neurological manifestations are rated under Diagnostic Code 8522, 8622, or 8722 as, respectively, paralysis, neuritis or neuralgia of the musculataneous (superficial peroneal) nerve.  The criterion for a noncompensable rating is mild incomplete paralysis.  The criterion for a 10 percent is moderate incomplete paralysis and when severe 20 percent; and 30 percent is warranted for complete paralysis with eversion of the foot being weakened.  

The current 10 percent rating has been assigned for mild neuritis of the external popliteal (common peroneal or sural) nerve under DC 8621.  

Because the evidence establishes that there are clinical findings of sensory symptomatology which corroborate the Veteran's complaints of pain and numbness, his statements and testimony of diminished sensation are credible.  

While the Veteran had some trophic changes on VA examination in 2007, at that time ankle jerks were absent but, on the other hand, his knee jerks were still present, although diminished at 1+, bilaterally.  However, on examination in 2013 while his numbness of the legs was described as being only mild and he had no trophic changes, he had a complete loss of all DTRs at the knee and ankle, bilaterally.  The observation of the recent examiner was that there appeared to be some, even if slight, progression of the diabetic peripheral neuropathy due to the complaints of sensory dysfunction.  

However, the preponderance of the evidence establishes that he has no motor impairment.   While the Veteran had reported, on examination in 2013, having gait or balance problems, these were not found on the clinical examination.  In fact, he has never had any impairment of his gait and has never used any form of ambulatory aid.  Significantly, one examiner indicated that the Veteran's possible problems with his balance stemmed from his shortening of his left leg, for which he used a shoe insert.  Thus, the complaint of disturbance of his balance is not shown to be due to his service-connected diabetic peripheral neuropathy and, as a result, may not be considered for rating purposes.  

Nevertheless, since the clinical manifestations of the diabetic peripheral neuropathy are now shown to include not only sensory manifestations but a complete loss of reflexes at the knee and ankle in the right leg, and with the favorable resolution of doubt in favor of the Veteran, a 20 percent rating is warranted for moderate right lower extremity diabetic peripheral neuropathy affecting the external popliteal (common peroneal or sural) nerve under DC 8621.  

However, there is no persuasive evidence of continued trophic changes and there has never been any clinical evidence confirming that the Veteran has any motor impairment.  So, the symptomatology when viewed even in light of the background of the Veteran's clinical history and complaints, do not show that he has more than moderate diabetic peripheral neuropathy.  

Left Lower Extremity Peripheral Neuropathy

The Veteran testified that he has shortening of his left leg.  However, this is not related to any service-connected disorder and he is not service-connected for left shortening.  To the extent that the Veteran may have any disability from shortening of his left leg it may not be considered in the evaluation of the left lower extremity diabetic peripheral neuropathy.  This includes the Veteran's complaints of disturbance of his balance, which he testified was the reason he was given a shoe insert, i.e., to compensate for left leg shortening and, thus, help maintain his balance.  

The severity of the left lower extremity diabetic peripheral neuropathy is shown by the Veteran's testimony and the evidence to be essentially the same as in the right lower extremity, even though his testimony suggests that his numbness as prolonged sitting is greater in the left leg.  He has sensory loss in the left leg, as in the right leg, as well as an absence of DTRs in the left knee and left ankle.  But as with the right leg, he has no trophic changes or motor impairment.  

Since the clinical manifestations of the diabetic peripheral neuropathy are now shown to include not only sensory manifestations but a complete loss of reflexes at the knee and ankle, and with the favorable resolution of doubt in favor of the Veteran, a 20 percent rating is warranted for moderate neuritis of left lower extremity from diabetic peripheral neuropathy.  


Diabetic Dermopathy

The Veteran's diabetic dermopathy has been rated as dermatitis or eczema under 38 C.F.R. § 4.118, DC 7806.  Under DC 7806, the evaluation is determined by one of three methods, depending on the predominant disability.  First, the rating may be assigned under the criteria within DC 7806; second, the rating may be based on the criteria in DC 7800 for disfigurement of the head, face or neck; or third, the rating may be based on the criteria for rating scars under DCs 7801, 7802, 7803, 7804 and 7805.  

With respect to a rating based on scarring, the Veteran has, in substance, alleged that his scarring from having had two abscesses of his back is part of his service-connected diabetic dermopathy.  However, the VAOPT records show that it is not, inasmuch as the back abscess was due to penetration of the skin of his back by a foreign object many years after his military service.  His testimony suggests that he had infections from the two foreign objects that penetrated his back and that this is somehow due to his in-service exposure to herbicides that, in turn, somehow affected his liver.  However, he is not service-connected for any dermatological disorder due to in-service herbicide exposure; rather, the skin symptoms for which he is service-connected stem from his diabetes or as suggested by one physician, to photosensitivity due to diabetic medications.  

Thus, other than this mere speculation on the part of the Veteran there is no evidence supporting the belief that his residual scarring on his back is in any way related to his service-connected diabetic dermopathy.  In sum, the medical evidence does not show that he has permanent scarring from the diabetic dermopathy.  Thus, DCs 7801 - 7805 are not applicable.  See Butts v. Brown, 5 Vet. App. 532 (1993).

With respect to a rating based on disfigurement of the head, face or neck, under DC 7800, the Veteran has suggested in his testimony that there is some involvement of his facial area.  Specifically, he indicated that he sometimes has a manifestation which appeared to be pimples on his nose.  However, a review of the entire evidentiary record simply does not confirm that any such manifestation, which has not been documents on rating examinations, is due to his service-connected diabetic dermopathy or is disfiguring to any degree.  Indeed, at the time of the 2013 dermatology examination it was concluded that the Veteran had no scarring or disfigurement of the head, face or neck.  

The Veteran has also place great emphasis on his residual scarring of his back and seeks to have dermatological complications thereof considered in rating his diabetic dermopathy.  However, the Veteran is not competent to establish that his residual scarring, even though symptomatic, on his back is attributable to his diabetes.  His rather vague testimony that someone had suggested that in-service herbicide exposure had, in some yet unspecified manner, affected his liver such that he developed greater problems, including any infection, following his wife's attempt to remove a splinter, and his apparently having had a second splinter, is so far removed from being competent as to such matters as to be nothing more than sheer speculation.  Simply stated, any disability stemming from the residuals of his having had two splinters and subsequent infections of his back may not be considered in evaluating his service-connected diabetic dermopathy.

The Veteran testified that he was service-connected for sun exposure causing him to develop a rash, and he also attempted to relate his skin manifestations to in-service herbicide exposure.  However, the Veteran has not been granted service connection for any disability stemming strictly from sun exposure, such as actinic keratosis, or for any skin disorder due to in-service exposure to herbicides, e.g., chloracne or other acneform disease consistent with chloracne.  Rather, he is service-connected for skin manifestations which are due to his diabetes and, as one physician indicated, due to medication for diabetes, i.e., photosensitivity related to diabetic medications.  

The Board finds that dermatitis is the predominant disability and concludes that the rating is most appropriately assigned under DC 7806.  Under DC 7806 there are two potential methods of assigning a compensable rating for the Veteran's skin condition.  One is if the condition requires systemic therapy, e.g., corticosteroids or other immunosuppressive drugs.  The Veteran's testimony, and the evidence as a whole, make it undisputed that he does not now and has never required systemic therapy.  Rather, he has only applied topical creams or medications.  The second method is by computing the total body area involved or, alternative, the total area involved of the exposed portion of the body.  

Specifically, under 38 C.F.R. § 4.118, DC 7806 a noncompensable rating is assigned there is involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12 month period.  

A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected.  

The only clinical evidence specifically addressing the involvement of the exposed bodily surface is the VA examination in 2013 which found that the total exposed area was less than 5 percent, which is a noncompensable degree of involvement.  As to the amount of the total body surface involved, the VA examination in 2007 found that the coverage of the whole body was 5 percent.  At that time it was found that the manifestations affected the distal two-thirds of both lower extremities.  However, subsequently the evidence does not confirmed continued involvement of either lower extremity.  Even the Veteran's testimony did not suggest that he has dermatological manifestations which affect his lower extremities.  In this regard, the 2013 VA examination found that the involvement of the exposed bodily surface was less than 5 percent, which is a noncompensable degree of involvement.  

The Board finds that the recent 2013 VA examination was more thorough than the 2007 examination and, when considered with the Veteran's testimony of skin involvement, which did not include the legs, the findings of the 2013 examiner shoulder be given greater probative value.  

Accordingly, the preponderance of the evidence is against finding that an initial compensable evaluation is warranted for diabetic dermopathy.  

Diabetic Retinopathy With Macular Degeneration

The Veteran's diabetic retinopathy and macular degeneration are rated under 38 C.F.R. § 4.79, Diagnostic Code 6006 (retinopathy or maculopathy).  The General Rating Formula for Diagnostic Codes 6000 through 6009 provides that the disability is evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  A note to the General Rating Formula states that for VA purposes an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provides.

Under the General Rating Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than 2 weeks, during the past 12 months; 20 percent rating when the incapacitating episodes have a total duration of at least 2 weeks, but less than 4 weeks; 40 percent when the incapacitating episodes have a total duration of at least 4 weeks, but less than 6 weeks; and 60 percent when the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  

The Board notes that the recent examination found that, after a review of the record since at least 2005, that the Veteran does not now have retinopathy.  That examination also indicated that any maculopathy which the Veteran might have is unrelated to his diabetes.  In any event, there is no evidence, and it is not contended, that the Veteran has at any time during the relevant appeal period been prescribed bed rest and treatment by a physician or other healthcare provides because of a period of acute symptoms.  

Thus, the appropriate evaluation is to be made on the basis of impaired vision.  Visual field evaluation results must be recorded on a standard Goldman chart, and that the Goldman chart must be included with the examination report.  See 38 C.F.R. § 4.77.  In conducting an ophthalmological examination an examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldman equivalent that was used.  See Table III in 38 C.F.R. § 4.76(a) for the normal extent (in degrees) of the visual fields at the 8 principal meridians (45 degrees apart).  When the examiner indicates that additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldman III stimulus size.  Id.  The examination report must then include the tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldman III stimulus size.  Id.  

VA examination in February 2007 found that the Veteran had had amblyopia in the left eye since his childhood.  Amblyopia is impairment of vision without detectable organic lesion of the eye.  Strabismic amblyopia results from suppression of vision in one eye to avoid diplopia.  Traumatic amblyopia is due to injury.  Dorland's Illustrated Medical Dictionary, 56, (27th ed. 1988).  Amblyopia is impairment of vision without detectable organic lesion of the eye.  Satterfield v. Nicholson, No. 03-1504, slip op. (U.S. Vet. App. December 8, 2005).  "Amblyopia' means impairment of vision without a detectable organic lesion of the eye. DORLAND'S at 53."  Duvall v. Shinseki, No. 06-3311, slip op. at 2, footnote 8 (U.S. Vet. App. May 3, 2011) (nonprecedential memorandum decision).  The February 2007 VA examination also found that the Veteran had blepharoptosis on the left, but the examiner opined that this was not as likely as not related to diabetes.  Thus, the Veteran's amblyopia and left blepharoptosis may not be considered for rating purposes.  

The Veteran testified that his VA doctor had reported that he was unable to take a test of his field of vision because he was on the borderline for having glaucoma and the lights used during such testing were too bright for the Veteran to withstand, i.e., light sensitivity.  Page 18.  Also, Dr. Wedemeyer reported in August 2011 that peripheral vision tests were so unreliable that it was impossible to provide any accurate information about his peripheral vision, and also reported that his optic nerves appeared mildly abnormal which indicated that he might have abnormal peripheral vision, but this could not be documented.  VAOPT records, submitted by the Veteran, include a May 2012 reference that visual field testing could not be conducted.  Likewise, the 2013 examination noted that the results of visual field measurements dated since 2005 but could not be attributed to diabetes mellitus and to make such a connection "would be purely speculative at this point."  

With respect to central visual acuity, correctable visual acuity in one eye of 20/40 with correctable vision in the other eye of 20\40 warrants a noncompensable evaluation.  Correctable central visual acuity in one eye of 20/50 with correctable vision in the other eye of 20/40 or 20/50 warrants a 10 percent rating.  

The service representative read into the record an August 8, 2012, statement by Dr. L. Wedemeyer which indicated that the Veterans vision was 20\50 in the right eye and 20\40 in the left eye.  

However, in an August 2011 statement that same physician reported that the macular degeneration "may" be causing "mildly" reduced central vision.  

In this regard, the recent VA ophthalmology examiner stated that the age-related macular degeneration, with best corrected vision reduced to 20\50 in each eye could not be attributed to diabetes mellitus, and any attempt to link it with the diminished visual acuity was purely speculative.  

Based on the foregoing, the Board concludes the preponderance of the evidence establishes that an evaluation in his case cannot be predicated upon testing of the Veteran's field of vision.  Likewise, the Board concludes that any diminution in central visual acuity which the Veteran now has is due to nonservice-connected amblyopia and not to his service-connected diabetic retinopathy and macular degeneration.  Accordingly, a compensable evaluation for diabetic retinopathy and macular degeneration is not warranted.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran.  Thus, the Board finds that the currently assigned ratings are appropriate.  

While the criteria for the skin disorder does not specifically list symptoms, they address the relevant treatment and extent of involvement in determining the impact of the disability and the evidence before the Board does not establish that a mere description of the symptomatology creates a substantially different picture than that encompassed by the criteria for rating disorders of the skin.  The same is true for the Veteran's service-connected diabetes, service-connected diabetic peripheral neuropathy of each lower extremity, and service connection diabetic retinopathy with macular degeneration.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disorders are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorders at issue or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the severity, if not all of the reported symptoms, of the Veteran's service-connected disabilities.  Moreover, the rating criteria provide for ratings greater than those assigned for each service-connected disorder, which may be awarded should any of the service-connected disorders increase in severity.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how the disabilities affect him in an unusual or exceptional manner.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013)), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the impairment from service-connected disabilities.  However, in this case, the Board finds that there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  





ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II is denied.  

Entitlement to an initial evaluation of 20 percent, but no greater, for peripheral neuropathy of the right lower extremity is granted, subject to applicable law and regulations governing the awards of monetary benefits.

Entitlement to an initial evaluation of 20 percent, but no greater, for peripheral neuropathy of the left lower extremity is granted, subject to applicable law and regulations governing the awards of monetary benefits.  

Entitlement to an initial compensable evaluation for diabetic dermopathy is denied.  

Entitlement to an initial compensable evaluation for diabetic retinopathy with macular degeneration is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


